Title: [Diary entry: 8 September 1786]
From: Washington, George
To: 

Friday 8th. Mercury at 60 in the morning—69 at Noon and 64 at Night. Wind Easterly all day and cool, with a rawness in the Air. Rid into the Neck, and called at Muddy hole. Found at the former that the last years cut of Wheat surrounding the Meadow would be nearly broke up for Rye by the evening and that that part of it South of the meadow adjoining the gate had been sowed with 2½ bushels of Rye which was nearly harrowed in and that the rest of the hands were employed in hoeing the drilled Turneps & in weeding & hilling the Cabbages between the Corn rows.